Citation Nr: 1630076	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had periods of active duty for training (ACDUTRA) from October 1979 to March 1980 and June 1985 to June 1986; served on active duty from December 1990 to May 1991; and had further periods of ACDUTRA and inactive duty for training (INACDUTRA), which are not at issue herein, and are unverified.  This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2014, the case was remanded for additional development.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era. 

2. The Veteran's nummular dermatitis, a skin disability was not manifested during her active duty service, but was first manifested many years following service, and is not shown to be related to her service.


CONCLUSION OF LAW

Service connection for the Veteran's skin disability (nummular dermatitis) is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, what evidence VA would seek on her behalf, and  how VA assigns disability ratings and effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate

At the July 2014 videoconference hearing the undersigned advised the Veteran of what is necessary to substantiate her claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Her testimony and submissions reflect knowledge of what is needed to substantiate the claim.  She has not alleged a deficiency in the conduct of the hearing.  The hearing notification mandates of Bryant were satisfied.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2010 and June 2015.  The Board finds that the June 2015 examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf Era.  To establish service connection on such basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms (as pertinent here, involving the skin).  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more by December 31, 2016, under the appropriate diagnostic code in 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

For consideration of service connection based on a continuity of symptoms theory of entitlement, the disability must be one listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance if the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1. Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show that she served in the Southwest Asia theater of operations during the Persian Gulf War.  Her STRs do not document any complaints, findings, treatment, or diagnosis of a skin disability.   

In an undated Southwest Asia Demobilization/redeployment Medical Evaluation report, the Veteran noted she did not have any rash, skin infection, or sores. 

On June 1990 quadrennial, December 1990 deployment, and March 1991 redeployment medical examinations the Veteran's skin was found to be normal and she indicated she did not have a history of skin diseases.

In March 1991, the Veteran was treated for a stress fracture in her left foot at Dwight D. Eisenhower Army Medical Center in Fort Gordon, Georgia.  There was no mention of any skin condition occurring at that time.

On May 1991 quinquennial examination, Veteran's skin was found to be normal; it was noted that she had a left facial scar.  The Veteran indicated she did not have a history of skin diseases

On October 2009 VA podiatry consultation the Veteran reported that she had several dry patches of skin on her legs that had appeared intermittently for several years. 

In her February 2010 claim seeking service connection for a skin disability, the Veteran indicated that since returning from the Gulf War she has had a variety of skin rashes.  Patches of eczematous and scaling skin were diagnosed.

In a February 2010 VA nursing evaluation note, the Veteran's skin was noted to be a normal color for her ethnic group, with normal turgor, no patches, and no wounds, pressure ulcers or any other skin problems. 

A May 2010 VA consultation report notes the Veteran had a rash, reported to have been present for a long time, pruritic, and improved with over-the-counter topical steroids.

On July 2010 VA Gulf War examination, the Veteran related that she has had recurrent generalized pruritus on her arms and legs since 1992, on return home from the Gulf War.  Her skin was found to have hyper-pigmented papules and plaques and few lichenified plaques over the upper and lower extremities, nummular dermatitis was diagnosed.  

In a July 2010 VA addendum opinion, nummular dermatitis was noted to be as "a diagnosable and often a chronic condition of unknown etiology," most common among middle aged patients.  The consulting nurse indicated that the cause of nummular dermatitis is unknown. 

VA treatment records from September 2010 to October 2015 show chronic itching, and ongoing use of topical creams.

In her April 2012 VA Form 9, the Veteran related that she first noticed skin changes after she returned from the Gulf War, but did not pay much attention to it because it did not warrant medical treatment at the time.  As the condition became more severe she sought VA medical treatment, and had now been in treatment for a prolonged period.  

At the July 2014 hearing, the Veteran testified that she first noticed her skin condition upon returning from the Gulf War, during the month she served at Fort Gordon, Georgia, and that it has persisted since.  She reported that she used over-the-counter medications to treat it, until she had gallbladder surgery at a VA hospital in 2010 and a VA provider noticed it.  She then began VA treatment, which was continuing.  She testified that she believed her skin condition to be related to her service in the Gulf War because she did not note it before she served in Southwest Asia, and that it has progressively gotten worse after she returned.   

On June 2015 VA skin diseases examination, the examiner noted the Veteran was first seen at a VA hospital in February 2008, and was first seen for "a rash that has been present for a long time, pruritic, and improved at times with topical steroids" in April 2010.  It was noted that the Veteran had dermatitis diagnosed in 2010.  She was treated with constant/near constant topical corticosteroids in the previous 12 months.  She had not had any debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the previous 12 months.  The skin condition was described as involving "bilateral arms and legs with hyperpigmented papules and plaques and scattered lichenified plaques; no excoriations, no pustules; and no hypopigmentation."  The examiner opined the skin condition was less likely than not incurred in or caused by an in-service injury, event, or illness because there was no report of medical care for a chronic skin condition in service in the STRs and because this condition developed many years after service, it is unlikely due to Gulf War exposure.  The examiner explained that the cause of nummular dermatitis is unknown, and "the Veteran's nummular dermatitis is a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."  The examiner also opined that the nummular dermatitis "is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia, given the fact of the time of development of the condition from her last reports of medical examinations," and explained that "usually skin rashes of unknown etiology appear within days to several months if environmental factors are involved at the time of the condition."

The medical evidence of record shows that the Veteran has a diagnosis of a skin disability, nummular dermatitis.  Nummular dermatitis is not shown to have been manifested in service, her STRs are silent for a skin disability, and on March 1991 and May 1991 examinations the Veteran's skin was noted to be normal.  She contends that her skin disability is related to her service in Southwest.  Because nummular dermatitis is a known clinical diagnosis, is not an unexplained chronic multisymptom illness, and is not a diagnosed illness that the Secretary has determined under 38 U.S.C.A. § 1117(d) to warrant a presumption of service connection, the Veteran's skin disability does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Therefore, to establish service connection for her skin disability, the Veteran must affirmatively show by competent evidence that her current skin disability is etiologically related to her service.  She has presented no such evidence.  She attempts to establish a nexus between her skin disability and her service with a continuity of symptomatology theory of entitlement, alleging that she first noted it on active duty and that it has continued to the present.  Significantly, the U.S. Court of Appeals for the Federal Circuit has held that such theory of entitlement is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  Nummular dermatitis is not listed therein.  

The Veteran's own lay statements relating her disability to service/environmental exposures therein are not competent evidence regarding the etiology of her skin disability.  While she had some medical training (having served as a practical nurse), the etiology of a skin disability is a complex medical question that requires a greater/more specific degree of expertise.  She does not allege that she has expertise in diagnosing or determining the etiology of a skin disability, and does not cite to supporting medical opinion or literature.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The only competent (medical) evidence in the record that directly address the etiology of the Veteran's skin disability is in the opinions of VA examiners (which are against the Veteran's claim).  The Board finds the June 2015 VA examiner's opinion to be particularly probative evidence in this matter.  The opinion reflects a familiarity with the record, and the examiner, a medical professional includes rationale that cites to supporting factual data.  The opinion states, in essence, that the etiology of nummular dermatitis is unknown, but that nonetheless it is less likely than not related that the skin disability is related to her service in the Gulf War and environmental exposures therein, because it was not documented until many years after service and rashes of unknown etiology usually appear "within days to several months" if environmental factors are involved.  There is no competent (medical) evidence to the contrary, and the Board finds the opinion persuasive.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for her skin disability, and that the appeal in the matter must be denied. 


ORDER

Service connection for a skin disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


